Pee Cubiam.
The plaintiff Charlotte Bohlin, while riding in a car driven by her son, Lester, and owned by him, was injured in a collision between it and a car owned and driven by Maurice DeBari, the accident occurring at the corner of Cedar and Main streets, in the borough of Ridgefield Park. She brought suit against the drivers of thes two vehicles, her husband joining therein to recover compensation for the expenses to which he had been put by his wife’s injuries and the loss of her society and services The trial resulted in a verdict in favor of Mrs. Bohlin, the jury awarding her $25,000, and also in favor of her husband, the jury awarding him $7,500. These awards were made against Lester Bohlin, the son of the plaintiffs, the jury absolving DeBari from any liability for the accident.
Our examination and consideration of the testimony in this case leads us to the conclusion that the proofs clearly showed that the accident was largely the result of the negligence of DeBari in the driving of his car; that the verdict acquitting him of responsibility was without legal justification; and that the action of the jury in exoneratng him from liability and holding the plaintiffs’ son solely responsible for the collision indicates that its verdict was the result of passion or prejudice on its part.
Eor this reason, the rule to show cause will be made absolute.